Citation Nr: 1625587	
Decision Date: 06/27/16    Archive Date: 07/11/16

DOCKET NO.  16-05 456	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUE

Entitlement to an increased disability rating for heart block, first degree, currently evaluated as noncompensably (zero percent) disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Rothstein, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1957 to June 1959.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Albuquerque, New Mexico.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran was scheduled for a personal hearing before a Veterans Law Judge on April 28, 2015, for which he failed to appear.  In a statement received on April 10, 2015, the Veteran requested that the hearing be rescheduled and that he be scheduled for the next Video Conference or Travel Board hearing.  As of the date of this decision, no action has been taken to reschedule the Veteran's hearing request.  In statements received in May 2016, the Veteran noted that he had previously requested a postponement of his April 28, 2015 hearing.

In view of the facts that the initial notification to the Veteran of the hearing was sent to an old address and returned undeliverable and the Veteran requested a change in the hearing date at least two weeks prior to the scheduled hearing, good cause has been shown to re-schedule the hearing pursuant to 38 C.F.R. § 20.704(c) (2015).  The Veteran has indicated that he is willing to report for a videoconference hearing.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Schedule the Veteran for a videoconference hearing before a member of the Board.  The Veteran should be notified of the date, time, and place of such hearing by letter mailed to his current address of record.  After the hearing is conducted, or if the Veteran withdraws his hearing request or fails to report for the scheduled hearing, the claims file should be returned to the Board in accordance with appellate procedures.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




